Gardner, Judge
(dissenting):
I respectfully dissent. In my opinion the case of Howard v. K-Mart, 293 S.C. 134, 359 S.E. (2d) 81 (Ct. App. 1987), cited by the majority, is not applicable to the facts of this case. In Howard there was no evidence of a foreign substance on the floor where Howard, the plaintiff, fell. In Howard a waxed floor caused the plaintiffs fall; however, the wax was not a foreign substance and was present on the entire store floor. In Howard we held:
There is a total lack of evidence of the methods used by K-Mart in waxing and maintaining its floor, or that the previous waxing was defectively performed, or that an excessive quantity of wax was used, or any accumulation of wax at the place Howard fell or any negligent material or application of wax which is essential to define liability in this case. Id. at 138, 359 S.E. (2d) at 83.
*126In the case before us, the record reflects that at the time of the fall, a store employee was applying a foam solvent, designed to dissolve wax, to the area of floor where Smith fell. The solvent was a foreign substance and not normally present on the floor as was the case of the wax in Howard. “The evidence necessary to show a merchant’s negligence for slippery wax or finish on a floor differs from the showing necessary where the presence of foreign substances is alleged.” Id. at 137, 359 S.E. (2d) at 83, citing Alterman Foods, Inc. v. Ligon, 246 Ga. 620, 272 S.E. (2d) 327 (1980). Therefore, I would hold that Howard is not applicable to the facts of this case.
The law is well settled in slip and fall cases regarding the existence of foreign substances on floors. While a merchant is not an insurer of the safety of his customers, he or she has a duty to exercise due care to keep his premises in a reasonably safe condition. Shipes v. Piggly Wiggly, 269 S.C. 479, 238 S.E. (2d) 167 (1977). To avoid a directed verdict in a slip and fall case, the plaintiff has the burden of presenting evidence from which a reasonable inference can be drawn that the storekeeper was responsible for creating the hazard which caused the fall or that he or she had actual or constructive knowledge of the existence of the hazard. E.g., Wimberley v. Winn-Dixie, 252 S.C. 117, 165 S.E. (2d) 627 (1969).
In this case Wal-Mart obviously had actual knowledge of the existence of the potentially dangerous condition because its employee created the condition by applying a foreign substance to the floor. Smith had no verbal or written warning of the solvent and, according to her testimony, there was no barricade to prevent her from walking in the aisle where the solvent was being applied to the floor. Therefore, I would hold that it is a reasonable inference that the use of a foamy solvent on the floor of a busy store could create a dangerous condition which very likely would cause a person who walked over it to slip, fall and injure himself or herself. Accordingly, I would hold that the trial judge erred under the circumstances of this case by directing a verdict. Whether Wal-Mart provided reasonably safe premises under the facts of this case is, in my mind, a question for the jury.
Accordingly, I would reverse.